       Case 1:12-cr-00012-KS-JCG Document 467 Filed 07/20/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                SOUTHERN DIVISION


UNITED STATES OF AMERICA


v.                                                       CRIMINAL NO. 1:12-cr-12-5-KS-JCG


CAMERON SCOTT McLAURIN


                                              ORDER

       THIS CAUSE IS BEFORE THE COURT on pro se Motion for Early Termination of

Supervised Release [466] filed by Cameron Scott McLaurin. The Court has reviewed the

Motion, conferred with the probation officer, Mr. Brandon Bang, and finds that Mr. McLaurin

has satisfied the criteria for early termination. The Court finds that Mr. McLaurin should be

released from Supervised Release forthwith.

       NOW, THEREFORE, IT IS HEREBY ORDERED that the Supervised Release of

Cameron Scott McLaurin, be and the same is, hereby TERMINATED pursuant to 18 U.S.C.

§3583(e)(1).

       SO ORDERED this the __20th___ day of July, 2020..




                                                    ___s/Keith Starrett_________________
                                                    UNITED STATES DISTRICT JUDGE
